IN THE COURT OF APPEALS OF IOWA

                                   No. 15-0284
                                Filed July 9, 2015


IN THE INTEREST OF B.R.,
Minor Child,

K.R., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Linn County, Barbara H. Liesveld,

District Associate Judge.



       A mother appeals from the order terminating her parental rights.

AFFIRMED.




       Robert W. Davison, Cedar Rapids, for appellant mother.

       Thomas J. Miller, Attorney General, Kathrine S. Miller-Todd, Assistant

Attorney General, Jerry Vander Sanden, County Attorney, and Kelly J. Kaufman,

Assistant County Attorney, for appellee State.

       John Jacobsen of Jacobsen, Johnson & Wiezorek, Cedar Rapids, for

minor child.



       Considered by Danilson, C.J., and Vaitheswaran and Doyle, JJ.
                                          2


DANILSON, C.J.

       B.R. was born in November 2012 and was removed from his mother’s

custody in March 2014 due to the mother’s ongoing mental health issues, which

are complicated by her substance abuse.          The juvenile court terminated the

mother’s parental rights pursuant to Iowa Code section 232.116(1)(h) (2013)

(allowing termination where child three years of age or younger who has been

adjudicated a child in need of assistance and removed from parent’s custody for

previous six, consecutive months cannot be returned at present). On appeal, the

mother contends the court should have granted her additional time to seek

reunification.1 She also claims termination of her parental rights is not in the

child’s best interests.

       “We review proceedings terminating parental rights de novo.” In re A.M.,

843 N.W.2d 100, 110 (Iowa 2014).

       Termination of parental rights under chapter 232 follows a three-step

analysis. See In re P.L., 778 N.W.2d 33, 40 (Iowa 2010). First, the court must

determine if a ground for termination under section 232.116(1) has been

established. See id. Second, if a ground for termination is established, the court

must apply the framework set out in section 232.116(2) to decide if proceeding

with termination is in the best interests of the child. See id. Third, if the statutory

best-interests framework supports termination of parental rights, the court must

consider if any statutory exceptions set forth in section 232.116(3) should serve

to preclude the termination of parental rights. See id.

1
  The mother was previously involved in juvenile court proceedings involving her older
two children. Her rights to those children are not at issue in this appeal.
        The father’s parental rights were also terminated, but he does not appeal.
                                          3


       Because the mother does not challenge the existence of statutory grounds

to terminate her parental rights, we need not address the first step. See id. at 40.

The mother contends, however, that the juvenile court should have granted her

additional time because she had made recent progress addressing her mental

health needs. This claim is not persuasive, particularly in light of the mother’s

previous involvement with services to address these same issues in relation to

her older children. See In re T.B., 604 N.W.2d 660, 662 (Iowa 2000) (“The future

can be gleaned from evidence of the parents’ past performance and

motivations.”). We adopt the juvenile court’s findings is this regard:

              [The mother] has already been given additional time and did
       not comply with case plan expectations [f]or meeting her mental
       health needs. Even assuming that [the mother] has now seen the
       light, given her history over the past few years, the services
       provided to her, and her responses to the case plans provided, the
       court cannot find that additional time would result in [the child]
       being able to safely return home now or in the near future. See In
       re S.J., 620 N.W.2d 522, 526 (Iowa Ct. App. 2000). [The mother]’s
       mental health remains unstable and unaddressed, except for short
       periods of time. She has been hospitalized three times in the past
       year for her mental health. Following each hospitalization, she was
       given next appointments to ensure ongoing treatment and that
       there would be no lapse in her medications and, yet, that is what
       happened. There are also behavioral indicators that her mental
       health continues to limit her ability to provide a safe and stable
       home for [the child]. There continue to be reports of drinking. She
       exhibits mood swings. She admits her anxiety level is so high that
       she cannot maintain employment. Her visits continue to be chaotic
       to the point where providers are not able to address parenting
       concerns with [the mother]. When she focuses on yelling and
       arguing with [her daughter, K.] she neglects to sufficiently supervise
       [the child], and, therefore, her visits continue to be fully supervised.
       She says she is now back on track and doing well, but any
       progress she may be making by taking her medication as
       prescribed, not letting them run out, and attending individual
       counseling is unsubstantiated because she has refused to sign
       releases or provide documentation on both of these issues.
       Additionally, she has an established pattern of meeting her mental
                                            4


       health needs for short periods but not being able to follow through
       long term.

       The mother maintains termination is not in the child’s best interests

because B.R. has a bond with her, as well as with his seventeen-year-old brother

(who is living with his girlfriend and her family and the two are expecting a child)

and thirteen-year-old sister (who is in the same foster family home). Iowa Code

section 232.116(3)(c) allows the court not to terminate the relationship between

parent and child if “there is clear and convincing evidence that the termination

would be detrimental to the child at the time due to the closeness of the parent-

child relationship.”     The mother makes only a passing reference to her

relationship with the child. We agree with the trial court’s ruling, “Based upon a

review of the evidence the court finds that severing the parent/child relationship

so that [B.R.] may have a stable and loving forever home outweighs any bond

between [him] and his mother. Therefore, there are no exceptions to prevent

termination in this instant case.”

       While we recognize the importance of the sibling relationship, see In re

L.B.T., 318 N.W.2d 200, 202 (Iowa 1982) (stating siblings should be kept

together whenever possible), the overriding concern is the child’s best interests.

Iowa Code § 232.116(2). Here, B.R.’s siblings presently do not reside in the

family home.      Giving primary consideration to B.R.’s safety, to the best

placement for furthering the long-term nurturing and growth of the child, and to

the physical, mental, and emotional condition and needs of the child, see id., we

find that termination of parental rights is in this child’s best interest.

       AFFIRMED.